DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 Ln 3-4 states the limitation “wherein the modes of operation comprise: a standard mode, an ER mode and a semi-ER mode”.  The applicant’s published application CARLYLE; Michael Wayne US 20210115648 A1, hereinafter, PA, [0046] describes a “conventional-mode setting” that the examiner has interpreted as being the claimed ‘standard mode’.  [0047] describes a “semi-ER mode” that the examiner has interpreted as being the claimed ‘semi-ER mode’.  [0048] describes a “ER mode” that the examiner has interpreted as being the claimed ‘ER mode’.  Due to the lack of definition of said claimed modes, the examiner has taken the most reasonable interpretation of the claimed modes to be the modes explicitly described within [0046-0048].  
Stated another way, the claimed ‘standard mode’ has been interpreted to require a first valve that controls both the flow of fluid to the base and rod ends of the stick cylinders 210A and 210B and a second valve that controls the flow of fluid to both the base and rod ends of the hoist cylinder.  The claimed ‘semi-ER mode’ has been interpreted to require two additional valves such that the first valve is connected to the first stick cylinder at both base and rod ends and the second stick cylinder at the rod end only; and the second valve is connected to the hoist cylinder at both the base and 

Claim Objections
Claims 4, 6-8, 11 and 14 are objected to because of the following informalities:  
Claim 4 Ln 2-4, please amend to --a rod end port of the second stick cylinder, and a second cylinder valve for controlling fluid flow to the at least one hoist cylinder and to [[a]] the base end port of the second stick cylinder--. 
Claim 6 Ln 13, please amend to --switching [[the]] base end port and rod end[[s]] port--.
Claim 7 Ln 3, please amend to --with [[a]] the base end port--.
Claim 8 Ln 2-5, please amend to --[[a]] the base end port of the at least one hoist cylinder is connected with each of a base end port the base end port of the second stick cylinder so as to allow hydraulic fluid to shunt between the base end port of the at least one hoist cylinder and the first and second stick cylinders. 
Claim 11 Ln 1-2, please amend to --houses [[the]] a high flow valve--.  Claim 9 previously stated a high flow valve, but claim 11 is dependent upon claim 10/6, and not claim 9.
Claim 14 Ln 5-6, please amend to --one or more valves to configure the one or more valves for the selected mode of operation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 Ln 2-5 cites the limitation "at least one mode of operation comprises the two switching valves being controlled such that a base end port of the at least one hoist cylinder is connected with a base end port of each of the first and second stick cylinder so as to allow hydraulic fluid to shunt between the base end of the at least one hoist cylinder and the first and second stick cylinders”.  This limitation is stating that there is a situation (mode of operation) at which the base end port of the hoist cylinder is connected to each (both) of the base end ports of the first and second stick cylinder.   
The first embodiment of Fig. 2 depicts/discloses the base end port of the hoist cylinder (215) being connected on only the base end port of the second stick cylinder (210B) for always ‘shunting’, and never ‘shunting’ to the base end port of the first stick cylinder (210A).  Therefore 
The second embodiment of Fig. 3 depicts/discloses the base end port of the hoist cylinder (215) being connected on the base end port of the second stick cylinder (210B) in one mode of operation, and being connected on the base end port of the first stick cylinder (210A) in another mode of operation, the mode of operation being determined by the position of valve (345A).  However, neither mode of operation depicts/discloses the base end port of the hoist cylinder is connected to each (both) of the base end ports of the first and second stick cylinder under a mode of operation.
Upon consideration of the Wands Factors in accordance with MPEP 2164, the applicant has failed to provide support within the disclosure to satisfy the enablement requirement for at least
(C) the state of the prior art: The applicant’s provided prior art depicted/disclosed in Fig. 1 does not provide direction on how to make or use the claimed invention.
(F) the amount of direction provided by the inventor: The applicant’s provided two embodiments do not provide direction on how to make or use the 
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is vast.
Therefore, claim 8 fails to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 Ln 12-14 cites the limitation "two switching valves for independently switching [[the]] base and rod ends of the second stick cylinder among two or more modes of operation”.  It is unclear how a rod and base end of a cylinder may be ‘switched’ by a valve, as valves merely control direction/quantity of flow of fluid.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --two switching valves for independently switching [[the]] a flow of hydraulic fluid from a base end port [[and]] to a rod end[[s]] port of the second stick 
Claims 7-12 are rejected for their dependence upon claim 6
Claim 15 Ln 1-2 cites the limitation " wherein the adjusting comprises switching rod and base ends of one or more stick cylinders via a cartridge valve”.  Claim 14, from which this claim depends discloses ‘the adjusting’ as “via the controller, one or more valves to configure the one or more valves for the selected mode of operation”.  It is unclear how a rod and base end of a cylinder may be ‘switched’ by a valve, as valves merely control direction/quantity of flow of fluid.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein the adjusting comprises switching a flow of hydraulic fluid from a rod end [[and]] to a base end[[s]] of one or more stick cylinders via a cartridge valve--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagyu; Takashi et al. US 4504185 A, hereinafter Yagyu.
Regarding claim 1, Yagyu discloses (Fig. 1, 3) a boom system (3/4) for a machine base (1/2), the system comprising: a hoist boom (3) having a proximal end (left end as depicted) pivoted to the machine base, and a distal end (right end as depicted) 
a stick boom (4) having a proximal end (left end as depicted) pivoted to the distal end of the hoist boom and a distal end (right end as depicted) configured to carry a working tool (5); 
at least one hydraulic hoist cylinder (6) mounted between the machine base and the hoist boom; 
a first stick cylinder (7) mounted between the hoist boom and the stick boom; 
a second stick cylinder (9) mounted between the hoist boom and the stick boom and mechanically linked with the first stick cylinder (cylinders (7, 9) re mechanically linked at each end to each other as depicted via the boom and stick respectively); and 
a hydraulic circuit (see Fig. 3) for operatively supplying hydraulic fluid to the hoist cylinder and stick cylinders, wherein the hydraulic circuit comprises 
at least one hydraulic conduit line (11) connecting a base end port (6B) of the at least one hoist cylinder with a base end port (9B) of the second stick cylinder so as to allow hydraulic fluid to shunt between the base end of the at least one hoist cylinder and the second stick cylinder (Col 1 Ln 41-45). 
Regarding claim 2, Yagyu discloses (Fig. 3) a high flow valve (14D) on a line returning hydraulic fluid to a fluid tank (16, Col 3 Ln 48-53). 
Regarding claim 3, Yagyu discloses (Fig. 3) a control system (“control circuit” Col 3 Ln 51) for controlling the hydraulic circuit (Col 3 Ln 53-Col 4 Ln 4). 
Regarding claim 4, Yagyu discloses (Fig. 3) the control system comprises a controller (“control circuit” Col 3 Ln 51, Col 3 Ln 53-Col 4 Ln 4), 
a first cylinder valve (14B) for controlling fluid flow to the first stick cylinder (7) port (9A) of the second stick cylinder (9, as depicted valve 14B) controls flow via line (24) to (7) and (9a) further via valve (22)), and a second cylinder valve (15A) for controlling fluid flow to the at least one hoist cylinder (6) and to [[a]] the base end port (9B) of the second stick cylinder (as depicted, valve (15A) controls flow via line (11) to (6) and (9B) further via valve (22)). 

Regarding claim 6, Yagyu discloses (Fig. 1, 3) a boom system (3/4) for a machine base (1/2), the system comprising: a hoist boom (3) having a proximal end (left end as depicted) pivoted to the machine base, and a distal end (right end as depicted) remote therefrom; 
a stick boom (4) having a proximal end (left end as depicted) pivoted to the distal end of the hoist boom and a distal end (right end as depicted) configured to carry a working tool (5); 
at least one hydraulic hoist cylinder (6) mounted between the machine base and the hoist boom; 
a first stick cylinder (7) mounted between the hoist boom and the stick boom; 
a second stick cylinder (9) mounted between the hoist boom and the stick boom and mechanically linked with the first stick cylinder (cylinders (7, 9) re mechanically linked at each end to each other as depicted via the boom and stick respectively); and 
a hydraulic circuit (see Fig. 3) for operatively supplying hydraulic fluid to the hoist cylinder and stick cylinders, wherein the hydraulic circuit comprises, wherein the hydraulic circuit comprises 
two switching valves (14B, 15A) for independently switching [[the]] a flow of hydraulic fluid from a base end port (9B) [[and]] to a rod end[[s]] port (9A) of the second stick cylinder (9) among two or more modes of operation (both valves (14B, 15A) have the capability of switching flow of fluid from a base end to a rod end depending upon the mode of operation/valve position of the valves). 
Regarding claim 7, Yagyu discloses (Fig. 3) at least one mode of operation comprises the two switching valves (14B, 15A) being controlled such that a base end port (6B) of the at least one hoist cylinder (6) is connected with [[a]] the base end port (9b) of the second stick cylinder (9) so as to allow hydraulic fluid to shunt between the base end of the at least one hoist cylinder and the second stick cylinder (as depicted in Fig. 3, there is a mode of operation by which flow is enabled between the two ports along line (11)). 
Regarding claim 9, Yagyu discloses (Fig. 3) a high flow valve (14D) on a line returning hydraulic fluid to a fluid tank (16, Col 3 Ln 48-53). 
Regarding claim 10, Yagyu discloses (Fig. 3) a manifold for housing the switching valves (as depicted in Fig. 3, the valves (14B, 15A) are arranged within a common housing/block). 
Regarding claim 11, Yagyu discloses (Fig. 3) the manifold further houses [[the]] a high flow valve (as depicted in Fig. 3, the manifold/common housing/block houses (14D)). 
Regarding claim 12, Yagyu discloses (Fig. 3) a control system (“control circuit” Col 3 Ln 51) for controlling the hydraulic circuit (Col 3 Ln 53-Col 4 Ln 4). 

Regarding claim 13, Yagyu discloses (Fig. 3) a heavy equipment machine 
a machine base (1/2); 
a hoist boom (3) having a proximal end (left end as depicted) pivoted to the machine base, and a distal end (right end as depicted) remote therefrom; 
a stick boom (4) having a proximal end (left end as depicted) pivoted to the distal end of the hoist boom and a distal end (right end as depicted) configured to carry a working tool (5); 
at least one hydraulic hoist cylinder (6) mounted between the machine base and the hoist boom; 
a first stick cylinder (7) mounted between the hoist boom and the stick boom; 
a second stick cylinder (9) mounted between the hoist boom and the stick boom and mechanically linked with the first stick cylinder (cylinders (7, 9) re mechanically linked at each end to each other as depicted via the boom and stick respectively); and 
a hydraulic circuit (see Fig. 3) for operatively supplying hydraulic fluid to the hoist cylinder and stick cylinders, wherein the hydraulic circuit comprises 
 at least one hydraulic conduit line (11) connecting a base end (6B) of the hoist cylinder with a base end (9B) of the second stick cylinder so as to allow hydraulic fluid to shunt between base ends of the hoist cylinder and the second stick cylinder (Col 1 Ln 41-45). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yagyu, in view of BELLOWS T D et al. US 20190010966 A1, hereinafter Bellows.  Yagyu and Bellows are are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (boom systems comprising hoist boom, stick boom and work tools operated via hydraulic circuits); or the reference is reasonably pertinent to the problem faced by the inventor (lifting a hoist boom via hydraulic cylinders).  MPEP2141.01(a) I.
Regarding claim 5, Yagyu discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the at least one hoist cylinder comprises two or more hoist cylinders. 
Bellows discloses (Fig. 1, 15) a boom system (40/24, 540/524) for a machine base (42,542), the system comprising: a hoist boom (40, 540) having a proximal end (end depicted proximate (42,542)) pivoted to the machine base, and a distal end (end depicted proximate (24,524) remote therefrom;
a stick boom (24, 524) having a proximal end (end depicted proximate (40, 540)) pivoted to the distal end of the hoist boom and a distal end (end depicted proximate (22)) configured to carry a working tool (22); 
at least one hydraulic hoist cylinder (46, 546) mounted between the machine base and the hoist boom; 
a stick cylinder (44, 544) mounted between the hoist boom and the stick boom; 
a hydraulic circuit (see Fig. 15) for operatively supplying hydraulic fluid to the hoist cylinder and stick cylinders;
wherein the at least one hoist cylinder comprises two or more hoist cylinders (as depicted in Fig. 1, the hoist cylinder (46, 546) is two cylinders).
As is depicted in Fig. 1, it is common/known to have two hoist cylinders on the actual machine/system but only schematically depict the hydraulic circuit as having a single hoist cylinder for ease of drawings.   
It would have been obvious to one of ordinary skill in the art to provide two hoist cylinders in the device of Yagyu to lift/lower the hoist boom as taught by Bellows, as using two hoist cylinders to lift/lower the hoist boom is a known technique to one of ordinary skill.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14, Yagyu fails to explicitly state the claimed limitations as interpreted above by the examiner.  Further modifications to Yagyu to provide the interpreted claimed/interpreted valve/cylinder(s) connections cannot be done without improper hindsight bias.

Contact Information
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745